            Case 4:19-cv-01691-JST Document 83 Filed 01/28/21 Page 1 of 4




 1    Aaron S. Jacobs (CA No. 214953)                  MARK FOWLER (Bar No. 124235)
      ajacobs@princelobel.com                          mark.fowler@us.dlapiper.com
 2    James J. Foster                                  CHRISTINE K. CORBETT (Bar No. 209128)
      jfoster@princelobel.com                          christine.corbett@us.dlapiper.com
 3    PRINCE LOBEL TYE LLP
      One International Place, Suite 3700              ERIK R. FUEHRER (Bar No. 252578)
 4    Boston, MA 02110                                 erik.fuehrer@us.dlapiper.com
      617-456-8000                                     DLA Piper LLP (US)
 5                                                     2000 University Avenue
      Attorneys for Plaintiffs                         East Palo Alto, CA 94303-2214
 6                                                     Tel: 650.833.2000
                                                       Fax: 650.833.2001
 7
                                                       ATTORNEYS FOR DEFENDANT
 8                                                     APPLE INC.

 9

10                                   UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13 UNILOC USA, INC. and                                  Case No.: 4:19-cv-01691-JST
   UNILOC LUXEMBOURG, S.A.,
14                                                       JOINT STATUS REPORT AND JOINT
                   Plaintiffs,                           STIPULATION WITH [PROPOSED]
15                                                       ORDER TO STAY CASE PENDING
   v.                                                    APPEALS
16
   APPLE INC.,
17
                   Defendant.
18
          Plaintiffs Uniloc USA, Inc. and Uniloc Luxembourg, S.A. (collectively “Uniloc”) and
19
   Apple Inc. (“Apple”) jointly file this status report and stipulation to stay pending appeal of other
20
   relevant cases.
21
                                                Status Report
22
          On May 30, 2018, Uniloc filed a First Amended Complaint asserting infringement by
23
   Apple Inc. of U.S. Patent No. 6,868,079 (“the ’079 patent). Dkt. No. 33. On June 7, 2019, the
24
   Court issued an Order Staying Case, Dkt. No. 77, which stayed this action pending the outcome of
25
   an appeal in Uniloc USA, Inc., et al v. Samsung Electronics America, Inc., et al, 2:18-cv-00042-
26
   JRG-RSP, where claim 18 of the ’079 patent was found invalid as indefinite.
27

28
      JOINT STATUS REPORT AND STIP. TO STAY            1                                   4:19-cv-01691-JST
     3616186.v4
           Case 4:19-cv-01691-JST Document 83 Filed 01/28/21 Page 2 of 4




 1          On April 7, 2020, the Court of Appeals for the Federal Circuit resolved the appeal and

 2 affirmed the decision of the district court in holding claim 18 of the ’079 patent invalid as

 3 indefinite. On May 14, 2020, the Court of Appeals for the Federal Circuit issued the formal

 4 mandate. Uniloc’s time to file a petition for writ of certiorari has expired.

 5          After the June 7, 2019 stay was entered, the PTAB instituted Apple’s IPR challenge to

 6 claims 17 and 18 (IPR2019-00510), and Motorola’s IPR challenge to claim 17 (IPR2020-00038).

 7 The parties stipulated to extend the stay in this case pending issuance of a Final Written Decision

 8 by the Patent Trial and Appeal Board in IPR2019-00510 and IPR2020-00038 related to the ’079

 9 patent. See Dkt. No. 82.

10          On July 22, 2020, the PTAB found claim 17 unpatentable. In light of the aforementioned

11 invalidity finding with respect to claim 18, the PTAB granted petitioner’s request to withdraw the

12 challenges with respect to claim 18. Uniloc’s time to appeal the judgment of the PTAB has

13 expired.

14          Uniloc’s Statement: Uniloc has advised Apple it is asserting all claims of the ’079 patent,

15 except those that the PTAB has invalidated. This would include claims 12 and 14-16, among

16 other, as will be set forth in Uniloc’s infringement contentions.

17          Apple’s Statement: Uniloc’s May 30, 2018 First Amended Complaint only asserted claims

18 17 and 18 of the ’079 patent. Both asserted claims have now been invalidated. Uniloc has no
19 good faith basis to maintain this lawsuit against Apple.

20

21                                            Stipulation to Stay

22          THE PARTIES STIPULATE to stay this action, pending appeal of this District’s decision

23 regarding the Uniloc entities’ lack of standing in Uniloc 2017 LLC v. Google LLC (Case No. 20-

24 4355 and various related cases); this District’s decision regarding Uniloc USA, Inc.’s and Uniloc

25 Luxembourg S.A.’s lack of standing in Uniloc USA, Inc. et al v. Apple Inc. (Case No. 18-358); and

26 the District of Delaware’s decision regarding Uniloc USA, Inc.’s and Uniloc Luxembourg S.A.’s
27 lack of standing in Uniloc USA, Inc. et al. v. Motorola Mobility LLC (Case No. 17-1658).

28
      JOINT STATUS REPORT AND STIP. TO STAY             2                                    4:19-cv-01691-JST
           Case 4:19-cv-01691-JST Document 83 Filed 01/28/21 Page 3 of 4




 1          Those courts held that a third party had the ability to sublicense the patents in the Uniloc

 2 portfolio as of the dates those actions were filed; that that ability deprived the Uniloc plaintiffs of

 3 constitutional standing to file the actions; and that the court therefor did not have subject matter

 4 jurisdiction. As a result, those courts dismissed the actions, and the Uniloc plaintiffs from those

 5 cases have filed appeals as those decisions.

 6          Because those decisions appear to create issue preclusion as to various factual and legal

 7 issues in this action, and that preclusion may cause this Court to lack subject matter jurisdiction

 8 over this action, the parties believe the Court cannot proceed until the Federal Circuit resolves

 9 those issues.

10          The parties therefor STIPULATE, with the consent of the Court, to stay this action until

11 the last of such decisions on the above appeals by the United States Court of Appeals for the

12 Federal Circuit.

13
     Date: January 28, 2021                        Respectfully submitted,
14
                                                   /s/ Aaron S. Jacobs
15                                                 Aaron S. Jacobs (CA No. 214953)
                                                   ajacobs@princelobel.com
16                                                 James J. Foster
                                                   jfoster@princelobel.com
17                                                 PRINCE LOBEL TYE LLP
                                                   One International Place, Suite 3700
18                                                 Boston, MA 02110
                                                   617-456-8000
19
                                                   Attorneys for Plaintiffs
20

21

22                                                 /s/ Christine K. Corbett
                                                   Mark D. Fowler
23                                                 Christine K. Corbett
                                                   Erik Fuehrer
24                                                 DLA Piper LLP (US)
                                                   2000 University Avenue
25                                                 East Palo Alto, CA 94303-2214
                                                   Tel: 650.833.2000
26                                                 Fax: 650.833.2001
27                                                 ATTORNEYS FOR DEFENDANT
                                                   APPLE INC.
28
      JOINT STATUS REPORT AND STIP. TO STAY              3                                     4:19-cv-01691-JST
          Case 4:19-cv-01691-JST Document 83 Filed 01/28/21 Page 4 of 4



                                             ATTESTATION OF FILER
 1
          I hereby attest that all other signatories listed, and on whose behalf the filing is submitted,
 2 concur in the filing’s content and have authorized the filing.

 3                                                 /s/ Aaron S. Jacobs
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     JOINT STATUS REPORT AND STIP. TO STAY              4                                   4:19-cv-01691-JST
